DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/3/2021 has been entered.  Claims 1-3, 5, 7, 9, 20-22 and 25 are pending in the application with claims 1, 20 amended, claims 4, 6, 8, 10-19, 23, 24 cancelled.  The previous 35 USC 112 rejection of claim 1-3, 5, 7, 9-18, 20-23 and 25 are withdrawn in light of Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a front-pointing viewing element” in Claim 1
“a side-pointing viewing element” in Claim 1
“an actuator” in Claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (JP 2010-012079 A) in view of Matsuno (US Patent No. 5,562,600).

In regard to claim 20, Seki discloses an endoscope assembly (100, Fig. 2) having a distal tip section (11), the assembly comprising:
at least one front-pointing camera assembly (73, Par. 25, Figs. 4-6); 
at least one side-pointing camera assembly (67, Par. 25, Figs. 4-6); 
an electronic circuit board assembly (51, 53, Figs. 4-6);
a fluid channeling component (11) including a proximal fluid channeling section and a distal fluid channeling section (see annotated Fig. 5 below), wherein the fluid channeling component comprises:
at least one fluid channel (77) extending through the proximal fluid channeling section and the distal fluid channeling section (see annotated Fig. 5 below);
a working channel (43) configured for insertion of a medical tool into and through the distal tip section (Figs. 3a,3b), wherein said working channel provides a first exit for said medical tool (Fig. 3a illustrates a first exit where the tool extends straight beyond the distal tip), and a second exit for said medical tool (Fig. 3b illustrates a second exit where the tools extends radially from a side of the distal tip); and
(45) having a distal end and a proximal end, wherein said ramp structure is selectively extendable from and retractable toward an internal wall of the distal tip section via a pivot arm, wherein a position of the ramp structure may be modified to regulate a direction of exit of the medical tool from the distal tip section (Figs. 1, 3a, 3b);  the ramp structure comprises a ramp (45).
an actuator configured to modify a position of said ramp structure to regulate the direction of exit of the said medical device (Figs. 3a,3b illustrates the ramp structure is actuated via a pivot arm (46)).
Seki teaches the pivot arm being pulled in order to actuate the ramp structure but does not expressly recite the pivot arm is pulled via  a control wire and therefore is silent with respect to said actuator comprises a control wire coupled to the pivot arm at a first end of the control wire.
Matsuno teaches an analogous endoscope having a ramp (5, Figs. 1-6) within a distal tip of the endoscope.  The ramp is attached to a pivot arm (21) which is actuated via a control wire (22) as seen in Figs. 4-6.  The ramp is actuated between first and second positions thereby altering an angle at which a surgical tool exits the distal tip of the endoscope.  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to actuate the pivot arm and ramp structure of Seki via a control wire as taught by Matsuno as a matter of design choice since control wires are common mechanisms within the art by which ramps are actuated.  There being no unexpected results in 
Seki is silent with respect to the ramp structure comprising: a ramp including a first section and a second section, wherein the first section includes a first planar portion that is positioned substantially parallel to the internal wall when the ramp structure is in a first position, and wherein the second section includes a second planar portion that is substantially perpendicular to the internal wall when the ramp structure is in a first position and in a second position; and a side anchoring support extending from a first edge of the first section of the ramp and a second edge of the second section of the ramp, wherein the side anchoring support is angled relative to the first planar portion and the second planar portion.
Matsuno teaches an analogous endoscope (Fig. 8) comprising a ramp (54) disposed within the distal tip of the endoscope.  The ramp comprises a first section having a first planar portion and a second section having a second planar portion as illustrated in annotated Fig. 8 below.  The first planar portion maintains a parallel state with an internal wall of the of the distal tip when the ramp structure is in a first position and the second planar portion is perpendicular to the internal wall when the ramp is in both first and second positions.  The ramp further comprises a side anchoring portion which extends at an obtuse angle from a first edge of the first section and extends perpendicular from a second edge of the second section as shown in annotated Fig. 8 below.  The side anchoring support further includes a notch configured to retain a surgical tool there as the ramp is actuated.


    PNG
    media_image1.png
    582
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    985
    media_image2.png
    Greyscale

In regard to claim 21, Matsuno teaches wherein the ramp structure includes a first curvilinear section extending parallel to a central longitudinal axis of the distal tip section, wherein the ramp structure includes a second curvilinear section extending substantially perpendicular to the central longitudinal axis of the distal tip section, and wherein the first curvilinear section and the second curvilinear section meet at a corner of the ramp structure (see annotated Fig. 8 above).

In regard to claim 25, Matsuno teaches wherein the side anchoring support includes a third section extending from the first edge of the first section of the ramp and a fourth section extending from the second edge of the second section of the ramp, (Annotated Fig. 8 above illustrates the third and fourth sections of the side anchoring support forming a V-shaped distal-facing surface).
Allowable Subject Matter
Claims 1-3, 5, 7, 9-11 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, 9-11, 20-22, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	June 5, 2021